Title: To Thomas Jefferson from Joseph Clay, 17 May 1804
From: Clay, Joseph (Pa.)
To: Jefferson, Thomas


          
            Sir 
            Philadelphia 17th. May 1804
          
          I took the liberty when I was at the City of Washington, of recommending as a fit person for a commercial agency, Mr. John D. Lewis Son to the Marshall of the District of Delaware. Mr. Lewis will deliver you this letter. His present wish is to be appointed Commercial Agent at Martinique. The present situation of mercantile affairs seems to render an appointment of an agent at that Island necessary. Of Mr. Lewis I can assure you, that he he is an upright Republican and a man of unblemished integrity. His acquaintance with Commerce is extensive and practical; and a residence of more than two years in different parts of the West India Islands has peculiarly fitted him for the appointment which I now beg leave to solicit for him. Should it be thought necessary for any tistimony respecting Mr. Lewis’s qualifications as a merchant I have no doubt but recommendations would be chearfully given by all the respectable commercial Men in this City.
          I am, Sir With the sincerest respect Your humble Servant
          
            Joseph Clay 
          
        